Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 05, 2016

The Court of Appeals hereby passes the following order:

A16A0961. DEMPS v. THE STATE.

      This appeal was docketed on February 5, 2016. On March 7, 2016, this Court
ordered appellant to file appellant’s brief and enumeration of errors within 10 days.
      As of the date of this order, appellant has failed to file appellant’s brief and
enumeration of errors. Therefore, this appeal is DISMISSED. See Court of Appeals
Rules 13 and 23 (a).



                                       Court of Appeals of the State of Georgia
                                                                            04/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.